                    Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 1 of 6


 Pro Se 15 (Rev. 12/1G) Complaint for Violation of Civil Rights (Non—Prisoner)




                                         UNITED STATES DISTRigfedekToi,o,
                                         -

                                                                             for the                •
                                                       kleskri District of
                                                                                      Division


                                                                                  )
                                                                                         Case No.   20 C V 882 JDP
                                 Prie                                            •)

                                                                                  )
                                                                                                        (to be filled in by the Clerk's Office)
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.              )
If the names of all the plaint( cannot fit in the space above,                    )      Jury Trial: (check one) EeS                 No
please write "see attached" in the space and attach an additional                 )
page with the full list of names.)
                                                                                  )
                                                                                  )
                                                                                  )
                                                                                  )

  Lay 01 N1914c5thlt. 6aA' Defendant(s)
                                                                                 )
                                                                                  )

                                                                                 )
(Write the fidl name of each defendant who is being sued. If the
                                                                                 )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page                  )
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                         NOTICE

   Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
   electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
   security number or full birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of an individual's
   birth; a minor's initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                                  Page 1 of 6 ,
                  Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 2 of 6


Pro Se 15 (Rev, 12/1 6) Complaint for Violation of Civil Rights (Non—Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                         15/      /1,       5 11
                                                                                          40  -0° I
                           Address

                                                                                                                       135-3/1)
                                                                                                      State              Zip Code
                           County
                           Telephone Number
                                                                            g          Calk

                           E-Mail Address

          B.         The Defendayt(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an .:
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                          nar t         F2_._,H
                                                                                             zigt
                                                                                   , -a ,,,as
                           Job or Title (if known)
                                                                                                 AS
                           Address
                                                                             Cl ?'
                                                                                               -
                                                                                           Ty'lm               — --
                                                                                   A
                                                                                       City           State   I'        Zip Code
                           County
                                                                            i Q 0 C IC
                           Telephone Number
                           E-Mail Address af known)
                                                                                   cedg- -75-1--3/7)
                                                                        El Individual capacity   Ricficial capacitY

                                                                                                                       tig e
                                                                                                                              s 1         14.
                    Defendant No. 2                                                                                        r/   12>/       446
                           Name
                           Job or Title (fknown)                                                                             ‘AccArat,
                           Address

                                                                                       City           State             Zip code
                          County
                          Telephone Number
                          E-Mail Address (( known)

                                                                             Individual capacity E.:ificial capacity




                                                                                                                                   Page 2 of 6
                      Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 3 of 6


 Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)


                      Defendafifico. 3
                            Name •,
                            Job or Title .(if known) ,                           "re
                                                                                                              It
                            Address

                                                                                        A
                                                                                       City
                                                                                                          "               5,35-61
                                                                                                              State         Zip Code
                            County
                            Telephone Number
                            E-Mail Address ('if known)
                                                                                                 g    —       753E'3a-rs'
                                                                        El Individual capacity       EV
                                                                                                      Official capacity
                     Defendant No. 4
                           Name;
                           Job or Titlevirknown)
                           Address
                                                                                                                      S11   tor
                                                                                                                      _lacy
                                                                                       City                    ate        Zip Code
                           County
                                                                                                  _
                           Telephone Number
                           E-Mail Address (ifknown)
                                                                                                 Inar
                                                                       fl.Individual capacity •Eilittr
                                                                                                   Official capacity

AL        Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges; or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.
                                  •
          A.      Are you bringing suit against (check all that apply):

                  . n Federal officials (a Bivens claim)

                    [24tate or local officials (a § 1983 claim)

                     Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing tinder section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




           b24/
     (Kr'.e/ei4                                [AC/4/5 %
                                           .r or-ct         len A °0-56 and                                                                         y
                                                       tA.) it4 0-1;7" ,,j1.159 Conlgori?
          C.        Plaintiffs suirig under Bivens may only recover for the violation of certain constitutional rights. If you
                    are stung under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?


                                                                                                                                   Page 3 of 6;::
                           Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 4 of 6



      Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Nan—Prisoner)



                         V.




                D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                           statute, ordinance, iegulation, custom, or usage, of any State or Territory or the District of Columbia."
                           42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                           of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                           federal law. Attach additional pages if needed.




                                                              (ode tied/ctiom                            .7‘e2
                                                                                      a Sc.
      III. Statemen of€14nin'                             (9n C A°

               State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
            . alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
               further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
               any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
               statement of each claim in a separate paragraph. Attach additional pages if needed.

                           Where did the events giving rise to your claim(s) occur?       /    e,
                              Iter=71/z6-
                                                                             , .o4o,a,    n   45
                                                   a ri--eSci / /C_                    /4167 r e C- ot cl-t-ci
   JO   c      B.
    What date anroximate time did the vents giving rise to your 7n(s) occur?
Otny o              €0-- 162 ace A,6.2

                                                                   9/7 J,
                           What are the facts underlying your claim(s)? (For example: What happened to you.                     -
                                                                                                                       o did whit/IC-
                            Was anyone else involved? Who else saw what
                                                                     1  ha pened?)

                                 &          ..   4s . /07qc /c-cal /7 4 / 1,5-                                       A ei inotcs-
                         j
  fr0/ 7
       1




                                                                                                                              Page 4 of 6
                    Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 5 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of CivilRiglits (Non—Prisoner)




IV.      Injurics

         If you sustained injuries related to ;he events alleged above, describe your injurieseand state wha medical
         treatment, if any, you required and did or did not receive. /0
                                 I .,                                         . yeas" Se te A

      eri u el -critti
          i 0 5 eCtil t ell ct 1/14 i

                  l    5
                                                                             ukofri Ai y
                                                                  tt /a t--C 6

                                                      I n ti.4 5. i On 5 4-67 .04--t. /C X 19il.
                                                                                            f ..
        710 /0 kri                                   c-IMA-adi Ili di /Prey A >en -r_
  Vtel 51
                                                   t
  13 d kr n ph i   c c  and    nee       -till  I et -5
  oLf  iti -/v/ 41 CiV., fit, 0 ,57-eC cuca yei et, 4, Si 4,5
                           5.
         Relief

        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims. j i , c                                                    1
                                                                       0         6011/9-C n S 4 I/ a                      l

      8/der
                  ,    7 ,
 .-for   a /c en , 0 diV 1 Of ti 4 /-- ito Cop ._e_
                    ild 1 a vi'd I; 7 -
 del azi 61 Z-/ / f . 5: Alfe1 /n                514>




                                                                                                                   P,age 5 o   fi
                   Case: 3:20-cv-00882-jdp Document #: 1 Filed: 09/23/20 Page 6 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) ,



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is. supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



                     For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissalcof my case.
                                                 et                   03             2 d
                    Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff

                    For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Address


                                                                                  City     State          Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6'
